Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawls et al., Neuroscience, (2010), Vol. 169, pp. 1800-1804 in view of van Rijckevorsel (2006) Seizure, vol. 15, pp. 227-234.  
Applicant claims a composition and method of treating epilepsy-associated motor symptom and cognitive impairment by administering clavulanic acid (CA) and valproic acid (VA): combination therapy.  In preferred embodiments, applicant claims the doses.  Applicant also claims how the drugs are administered and the route of administration as are well-known in the art. 
 Determination of the scope and content of the prior art (MPEP 2141.01 
Rawls et al., teach seizure is associated with excess glutamate transmission and lack of inhibitory control thereof (pp. 1803, col. 2, lines 1-5) and that antibiotics containing a β-lactam ring have anti-glutamate effect by inhibiting β-lactamase activity, particularly clavulanic acid (CA) and therefore, they have anti-seizure activity (Discussion, pp. 1801).  Rawls et al., teach CA is orally active and safe with a bioavailability of 64-75%; it penetrates blood-brain barrier and 
Rawls et al., also teach a method of treating epilepsy seizure, by administering valproate (valproic acid). See the Discussion, pp. 1801.
van Rijckevorsel teaches epilepsy-associated motor symptoms (e.g. spasm and tonic) and cognitive impairment are well-known in epileptic subjects. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Rawls et al., is that applicant claims combination therapy of clavulanic acid and valproic acid for treating epilepsy-associated motor symptoms (e.g. spasm and tonic) and cognitive impairment.  Also, the doses are different and applicant claims administration of the drugs as are well-known in the art.
The difference between the instant invention and van Rijckevorsel is that the prior art did not teach therapy.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

The claimed routes and types of administration are routine practice in the art.  Having known that epilepsy-associated motor symptoms (e.g. spasm and tonic) and cognitive impairment are well-known in epileptic subjects, e.g. van Rijckevorsel, one of ordinary skill would have known and be motivated to administer CV and VA to subject who presents with epileptic symptoms and/or impairment. 
Combination therapy allows for possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence the motivation for combination therapy. Assuming their combinations produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).  
Also, applicant wanted to prevent accumulation of valproic acid and its toxic effects in the body (spec. pp. 5, lines 1-4). Having known the advantages of combination therapy and knowing that CA is useful for treating epilepsy, is orally active and safe with a bioavailability of 64-75%; and it penetrates blood-brain barrier, applicant would have been motivated to combine CA with valproic acid for the treatment of epileptic symptoms and/or impairment at the time the invention was made. There is reasonable expectation of success because applicant use CA and valproic acid as taught in the prior art.
Establishing doses is mere optimization of a variable. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). Optimization of variables is a routine practice in the art and can be found in high school or college freshman chemistry textbooks.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  
In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR. 
In claim 1, applicant claims intended use. However, under the US patent practice intended use is not a limitation of a product or compound. In re Hack, 114USPQ 161 (CCPA, 1957); In re Craig, 90 USPQ 33 (CCPA, 1951); In re Brenner, 82 USPQ 49 (CCPA, 1949).   
Related Journals
Sarhan et al., J. Neurol. Res. (2015), vol. 5(5), pp. 267-276.
Hu et al., Drug Dev. Res. (2010) vol. 71, pp. 351-357.
This is a CIP of applicant's earlier Application No. 16/747,917.  All claims are drawn to the same invention of claims 1, 17-21, 23-31, in the earlier application and have been finally rejected on the grounds and art of record.  Accordingly, THIS ACTION IS MADE FINAL even 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/TAOFIQ A SOLOLA/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


December 31, 2021